Order filed January 26,
2012
 
                                                                       In The
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00348-CV
                                                    __________
 
                             RAVEN
RESOURCES, LLC, Appellant
                                                             V.
                    LEGACY
RESERVES OPERATING, LP, Appellee

 
                                   On
Appeal from the 385th District Court
                                                          Midland
County, Texas
                                                  Trial
Court Cause No. CV 46609
 

 
                                                                     O
R D E R
On January 12, 2012, this court issued an opinion and a judgment
withdrawing our former opinion and judgment and granting Legacy Reserves
Operating, LP’s motion for rehearing.  Raven Resources, LLC did not file a
response to the motion for rehearing, and this court did not request one.  See
Tex. R. App. P. 49.2.  In order
to allow Raven to respond to Legacy’s motion for rehearing, we withdraw our
opinion and judgment dated January 12, 2012.  
Raven is requested to file a response to the May 11, 2011 motion for
rehearing filed by Legacy.  Raven’s response is due in this court on or before
February 10, 2012.
 
January 26,
2012                                                                                 PER
CURIAM
Panel consists of: Wright,
C.J.,                                               
McCall, J., and Kalenak, J.